Pee Cdeiam.
The certiorari in this case seeks to set aside the removal of the prosecutor as secretary of the Warren county tax board.
The charges were, in effect, misconduct in office and incapacity. He was found guilty of giving instructions to assessors as coming from the board not to assess certain property and to assess some other at but sixty per cent, of its value, when in fact the board had not authorized such instructions; failing to keep adequate minutes or records; also of incapacity by reason of errors in estimating the tax on bank stock and computing the “average rate of taxation.”
The first reason for reversal is that the complaint was sworn to by a non-taxpayer. The act does not require the person making the charge to be a taxpayer.
Eeasons 2, 3, 4 and 8 are that the removing resolution does not set forth the evidence on which it was based. The *986evidence is returned with the record and we think sufficient under the act of 1914, page 419.
The tenth reason is that reasonable opportunity to be heard was not given the prosecutor. The reasons for reversal do not embody this point, but if it were otherwise the point itself is without merit.
• The order of the board is affirmed.